DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply of 5 June 2022 is acknowledged.  The response to the Restriction/Election Requirement of 20 January 2022 is fully responsive.
Applicant's election with traverse of 
Invention I, claims 1-6, drawn to a fit adjuster for a portion of a pant leg 
and 
Species A – a pants comprising cuts in the leg portion of the pants and further comprising two strips of material of a leg portion of the pants attached at pant seams, splayed open, wherein the ends of the strips can be brought together and tied, as described in paragraph 20 
in the reply filed on 5 June 2022 is acknowledged.  The traversal is on the ground(s) that (per the reply of 5 June 2022) Applicant “maintains the previously-submitted traversal”, in reference to the grounds for traversal presented in the reply of 21 March 2022.  The reply of 21 March 2022 presents grounds for traversal: article claims “1-6 are drawn to an apparatus genus which may be produced by a number of methods” and the method claims “7-12 are drawn to a genus method for producing such an apparatus” and “Examiner’s description of Species A as “a pants comprising cuts in the leg portion of the patents” is overly narrow, whereas Applicant has invented an adjuster for any pair of pants…Examiner’s description of Species B as a fit adjuster “separately prepared” is overly narrow, whereas Applicant has disclosed a reasonable genus of pants adjusters”.  
The arguments that the claims are drawn to and apparatus genus and genus method are not persuasive grounds for traversal because, per MPEP 806.04: “Where an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper if the species are independent or distinct.”  Accordingly, any argument that one or more claims is generic is not, in and of itself, persuasive.  The species are independent and distinct, as set forth on page 4 of the restriction requirement of 20 January 2022.
The arguments that descriptions of the species are “overly narrow” is also not persuasive.  Per the restriction requirement of 20 January 2022, the species are patentably distinct and are not obvious variants of each other based on the current record, as set forth in the restriction requirement.  Moreover, there is a search and/or examination burden, as also set forth in the restriction requirement.  Although not expressly mentioned in the restriction requirement, a search for “cuts from inseam to outseam…made in the material of the leg portion…of the pants” (Species A) would diverge from a search for “attaching the fit adjuster…to the pants seams…by stitching, pinning, adhesive bonding” (Species B).
Examiner understands Figs. 4-5 to correspond to Species A, with Figs. 1-2 generic to both Species A and Species B. 
Accordingly:
The requirement is still deemed proper and is therefore made FINAL.
Status of the Claims
Claims 1-12 are presented for examination.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group (i.e. Invention II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5 June 2022. The election did not clearly indicate the status of claims 7-12, therefore the claims are withdrawn at this time. Please indicate in the response whether claims 7-12 are intended to be withdrawn/pending or cancelled. 
	Claims 1-3 are generic.
	Examiner understands claims 4-6 to read on the elected species (Species A).
	Accordingly, the present action treats claims 1-6 on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic strap of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the elastic strap of claim 2 lacks antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A fit adjuster for a portion of a pant leg” in the preamble such that a pant leg is functionally claimed and further recites structural elements in relation to “a pant leg” structure and subsequently “the pant leg” in the body of the claim.  The terminology is such that it is not clear whether what is being claimed is a fit adjuster comprising strips and a patch portion wherein these structural elements are configured to attach to one or more pant legs or whether one or more pant legs is structurally claimed as comprising strips and a patch portion.  The sense of the claim is further confounded by the use of “a pair of pants” in dependent claim 4 and “the pair of pants” in dependent claim 5.  For the purpose of applying art, the limitations are understood to be met in either case (i.e. if a fit adjuster is configured to attach/be disposed in the manner claimed or if a pant leg (of a garment) further comprises the claimed elements and in relation to each other as claimed.
Moreover, “first unattached end” and “second unattached end” are indefinite; the specification and drawings are not clear as to what is meant by  “unattached end”; the language “unattached” is only used in paragraph 3 and not in reference to any particular figure or reference numeral; it is further not clear what is meant by “unattached” insofar as one of ordinary skill could look at drawings and conclude that ends of the strips are “unattached” when they are not tied into a bow as in the lower portion of Fig. 4.  Alternatively, one could look to the top portion of Fig. 4 (where the bow is tied) and conclude that the “unattached” ends are those above and below the knot portion of the bow.
Moreover, claim 2 recites “an elastic strap”.  Insofar as “elastic strap” is not recited in the specification or in the drawings, it is not clear what is meant by “elastic strap”; it is noted that paragraph 19 refers to “a strip of elastic material” as well as “two elastic strips”.  It is not understood whether the claimed “elastic strap” is in reference to one or another of the “strips” of paragraph 19 or some other meaning.  For the purpose of applying art, the limitation is understood to be met if a prior art teaches an elastic strap consistent with the ordinary and customary meaning of “elastic strap”.
Moreover, claim 4 recites “the seams of a pair of pants”.  The phrase is indefinite insofar as “seams” lacks antecedent basis.  It is noted that claim 1 requires an “inseam position” and an “outseam position” but does not expressly require any structural “seams”.  Accordingly, it is not understood whether or not the recited “seams” of claim 4 are in relation to the “inseam position” and “outseam position” of claim 1.  For the purpose of applying art, the limitation is understood to be met if a prior art’s strips are configured to be detached from the positions of claim 1.
Moreover, claim 6 recites “strips comprise tapered strips”.  It is not understood from the present specification and drawings how any strips can comprise additional strips; rather, specification (para 22) appears to suggest that the strips themselves are tapered (i.e. “their tapered shape” of para 22) and also that the strips have “tapered ends” (also para 22).  For the purpose of applying art, the limitation is understood to be met if a prior art’s strips are tapered or have tapered ends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-6, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Breslin, US 1,066,881].
Regarding claim 1:
Breslin teaches (Figs. 1-4):
	A fit adjuster for a portion of a pant leg comprising: a first strip (a portion of the “lower portion of the front section C”; line 101) see annotated Figs. 1-4 – a below identifying first strip) attached to an inseam position (see annotated Figs. 1-4 – a below) of a pant leg and having a first unattached end (see annotated Figs. 1-4 – a below; it is unattached from the second unattached end also identified in the annotated figures and as clearly shown in Fig. 2); a second strip (see annotated Figs. 1-4 – a below) attached to an outseam position (see annotated Figs. 1-4 – a below) of the pant leg and having a second unattached end (see annotated Figs. 1-4 – a below; it is unattached from the first unattached end as clearly shown in Fig. 2); a bow or knot (that of the lacing (i.e. the lacing that traverses “lacing opening whereby…garment…may be laced”; lines 103-105) see annotated Figs. 1-4 – a below) formed between the first unattached end of the first strip and the second unattached end of the second strip; and a patch portion (“insert D”; line 87; see also annotated Figs. 1-4 a below) disposed between the pant leg and the first and second strips (“lower portion of C” is “below…insert D”; lines 101-102; and D is between the strips and at least a portion of the pant leg, as particularly identified in annotated Figs. 1-4 – a below).

    PNG
    media_image1.png
    1065
    945
    media_image1.png
    Greyscale


Regarding claim 4:
	Breslin teaches the fit adjuster as set forth in claim 1; see above addressing of claim 1.
	Breslin further teaches wherein the first strip and second strip are further configured to be detached from the seams of a pair of pants.
(The claim doesn’t provide further structural details of the “detached” feature and the limitation is met insofar as the fit adjuster is configured such that untying of the bow or knot and loosening the lacing results in at least some spatial detachment of each strip from at least some seam).

Regarding claim 5:
	Breslin teaches the fit adjuster as set forth in claim 1; see above addressing of claim 1.
	Breslin further teaches wherein the first strip and second strip are created by cutting material from the pair of pants.
(“lower portion of the front section C…is…split vertically at E” (lines 101-103); see also “slit vertically”; lines 63-64) moreover, the upper portion of the strips is formed by cutting material as well; “severed…by transverse line” (lines 80-81).)

Regarding claim 6:
	Breslin teaches the fit adjuster as set forth in claim 1; see above addressing of claim 1.
	Breslin further teaches wherein the first strip and the second strips comprise tapered strips.
(refer to annotated Fig. 2 – b below.)

    PNG
    media_image2.png
    485
    712
    media_image2.png
    Greyscale



Claims 1 and 4, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Reichenbaum, US 1,922,638].
Regarding claim 1:
Reichenbaum teaches (Figs. 1-2):
A fit adjuster for a portion of a pant leg comprising: a first strip (“end 15”; line 88) attached to an inseam position (see annotated Figs 1-2 – a below) of a pant leg and having a first unattached end (see annotated Figs 1-2 – a below); a second strip (“end 16”; line 91) attached to an outseam position (see annotated Figs 1-2 – a below) of the pant leg and having a second unattached end (see annotated Figs 1-2 – a below); a bow or knot (“tied…at 17”; lines 87-88) formed between the first unattached end of the first strip and the second unattached end of the second strip; and a patch portion (“flap 13”; line 81) disposed between the pant leg and the first and second strips.

    PNG
    media_image3.png
    747
    530
    media_image3.png
    Greyscale



Regarding claim 4:
	Reichenbaum teaches the fit adjuster as set forth in claim 1; see above addressing of claim 1.
	Reichenbaum further teaches wherein the first strip and second strip are further configured to be detached from the seams of a pair of pants.
(The claim doesn’t provide further structural details of the “detached” feature and the limitation is met insofar as the fit adjuster is configured such that untying of the bow or knot and separating the flap from the garment as in Fig. 2 results in at least some spatial detachment of each strip from at least some seam).

Claims 1 and 4, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Davidson, US 1,547,166].
Regarding claim 1:
Davidson teaches (Figs. 1-4): 
A fit adjuster for a portion of a pant leg comprising: a first strip (one of “straps 36”; pg. 2 line 3; see annotated Figs. 1-4 – a below) attached to an inseam position (see annotated Figs. 1-4 – a below) of a pant leg and having a first unattached end (see annotated Figs. 1-4 – a below); a second strip (one of “straps 36”; pg. 2, line 3; see annotated Figs. 1-4 – a below) attached to an outseam position (see annotated Figs. 1-4 – a below) of the pant leg and having a second unattached end (see annotated Figs. 1-4 – a below); a bow or knot (see annotated Figs. 1-4 – a below) formed between the first unattached end of the first strip and the second unattached end of the second strip; and a patch portion (“sheet of felt or other suitable soft material 38”; lines 103-104) disposed between the pant leg and the first and second strips.


    PNG
    media_image4.png
    723
    841
    media_image4.png
    Greyscale


Regarding claim 4:
	Davidson teaches the fit adjuster as set forth in claim 1; see above addressing of claim 1.
	Davidson further teaches wherein the first strip and second strip are further configured to be detached from the seams of a pair of pants.
(The claim doesn’t provide further structural details of the “detached” feature and the limitation is met insofar as the fit adjuster is configured such that unbuckling the strips results in spatial detachment of each strip from at least some seam).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Davidson, US 1,547,166] in view of [Scheinman, US 1,055,663].
	Davidson teaches the fit adjuster as set forth in claim 1; see above addressing of claim 1.
	Davidson does not expressly teach the patch portion 38 comprises an elastic strap disposed between two ends of the patch portion.
	However, Davidson does teach the patch portion is “a sheet of felt or other suitable soft material 38, the pad and felt sheet together providing a yielding support for the knee of the wearer” (pg. 1 lines 103-105).  Thus Davidson at least teaches a sheet of suitable soft material which provides yielding support to the knee of the wearer.
However, Scheinman teaches an elastic strap affords adequate yielding properties to the knee of a wearer (lines 90-95).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the patch portion of Davidson to be the elastic strap of Scheinman, thus arriving at the patch portion comprising an elastic strap disposed between two ends of the patch portion in order to yield result in a fit adjuster comprising suitable material that yields to the knee of the wearer, as taught by Scheinman (lines 90-95).

Claim 3, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Reichenbaum, US 1,922,638] in view of [Price, US 905,099].
	Davidson teaches the fit adjuster as set forth in claim 1; see above addressing of claim 1.
Davidson does not expressly teach further comprising an attachment between the unattached strip ends and a faux bow or knot provided over the attachment.
However, Price teaches an attachment (“attachment”; line 12) and a faux bow or knot (“7…bow or imitation thereof; line 55) provided over the attachment.  Price further teaches the bow and attachment afford an article “a handsome and attractive appearance” (lines 13-14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the fit adjuster of Davidson to further comprise the attachment of Price between its unattached ends and a faux bow or knot of Price provided over the attachment, as in Price, in order to afford the fit adjuster a handsome and attractive appearance, as taught by Price (lines 13-14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[Abrahamson, US 1,440,121] teaches a fit adjuster with strips.
[Munjone, US 5,598,586] teaches a fit adjuster with strips.
[DeYoung, US 2019/0134446] teaches a fit adjuster with strips and elastic further comprising a bow or knot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732